                                                                                  FILED 
                                                                                  CLERK 
 UNITED STATES DISTRICT COURT                                                         
 EASTERN DISTRICT OF NEW YORK                                         1:40 pm, Mar 19, 2019
                                                                                      
 --------------------------------------------------------X                U.S. DISTRICT COURT 
 TRUSTEES OF THE LOCAL 138, 138A & 138B                              EASTERN DISTRICT OF NEW YORK 
 INTERNATIONAL UNION OF OPERATING                                         LONG ISLAND OFFICE 
 ENGINEERS WELFARE FUND, ANNUITY FUND,
 LEGAL FUND, VACATION FUND,                                   ADOPTION ORDER
 APPRENTICESHIP TRAINING FUND AND                            16-cv-01066 (ADS) (AYS)
 TRUSTEES OF THE CENTRAL PENSION FUND
 OF THE INTERNATIONAL UNION OF
 OPERATING ENGINEERS,

                           Plaintiffs,

                  -against-

 EARLY BIRD SWEEPING CONTRACTORS, INC.,

                            Defendant.
 --------------------------------------------------------X

SPATT, District Judge.

        On March 3, 2016, the Plaintiffs commenced this ERISA action against the Defendant

Early Bird Sweeping Contractors, Inc., seeking to recover allegedly delinquent fringe benefit

contributions that the Defendant was obligated to make pursuant to the terms of a collective

bargaining agreement, together with associated damages under the statute, including interest,

liquidated damages, attorneys’ fees, and costs.

        On November 30, 2016, after the Clerk noted the Defendant’s default, the Plaintiffs filed a

motion for a default judgment, which this Court referred to United States Magistrate Judge Anne

Y. Shields.

        On March 3, 2017, Judge Shields issued a Report and Recommendation, recommending

that the motion for a default judgment be denied on the ground that the Plaintiffs had failed to

properly serve the Defendant with process. Judge Shields further recommended granting the

Plaintiffs a 60-day extension of time to effectuate service. This Report & Recommendation was
adopted in its entirety on April 8, 2017 and the Plaintiffs were given until June 7, 2017 to effectuate

proper service on the Defendant. Service was completed prior to the Court’s deadline.

          On December 21, 2017, the Clerk of the Court issued a Certificate of Default, pursuant to

Rule 55(a) of the Federal Rules of Civil Procedure.

          On August 20, 2018, the Plaintiffs again moved for a default judgment against the

Defendant.

          On August 22, 2018, the Court referred this matter to United States Magistrate Judge Anne

Y. Shields for a recommendation as to whether the motion for a default judgment should be

granted, and if so, whether damages should be awarded.

          On December 19, 2018, Judge Shields issued a Report & Recommendation (“R&R”)

recommending that (1) a default judgment be granted against the Defendant; (2) the Defendant be

ordered to submit to an audit of its books and payroll records for the period of July 1, 2013 to June

30, 2015; and (3) Plaintiffs be awarded attorney’s fees in the amount of $5,550.50 and costs and

disbursements in the amount of $1,060.00.

          More than fourteen (14) days have elapsed since service of the R&R on the Defendant,

who has failed to file an objection.

          Pursuant to 28 U.S.C. § 636(b) and Federal Rule of Civil Procedure 72, this Court has

reviewed the R&R for clear error, and finding none, now concurs in both its reasoning and its

result.

          Accordingly, the R&R is adopted in its entirety, and the Plaintiffs’ motion for a default

judgment is granted.
SO ORDERED.

Dated: Central Islip, New York
March 19, 2019


                                 ___/s/ Arthur D. Spatt_____
                                   ARTHUR D. SPATT
                                 United States District Judge
